Citation Nr: 1621913	
Decision Date: 06/01/16    Archive Date: 06/13/16

DOCKET NO.  07-19 271	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1. Entitlement to service connection for hypertension.

2. Entitlement to service connection for a skin disability, to include dermatitis.

3. Entitlement to service connection for a gastrointestinal disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

C. Wendell, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1966 to January 1969, from January 1991 to June 1991, from May 1, 1992 to May 9, 1992, and from October 1994 to February 1995. The Veteran had additional periods of active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA) with the National Guard.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an August 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California. 

The Board most recently remanded the issues on appeal for additional development in September 2015. The requested opinion having been obtained with respect to the issue decided herein, the directives have been substantially complied with and the matter again is before the Board. D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Stegall v. West, 11 Vet. App. 268, 271 (1998). As part of that remand, the Board denied service connection for residuals of a rib injury, headaches, and an undiagnosed illness. As such, these issues are no longer on appeal. 

The Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge (VLJ) in May 2012. A transcript of the hearing is associated with the electronic claims file.

The Board has reviewed the electronic records maintained in both Virtual VA and the Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.

The issues of entitlement to service connection for a gastrointestinal disability and a skin disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Hypertension, manifested more than one year after separation, and is not shown to be causally or etiologically related to an in-service event, injury or disease.


CONCLUSION OF LAW

The criteria for service connection for hypertension have not been met. 38 U.S.C.A. §§ 1101, 1112, 1113, 1116, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.317 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Veterans Claims Assistance Act of 2000 (VCAA)

VA has met all statutory and regulatory notice and duty to assist provisions with respect to the Veteran's claims. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

A. Duty to Notify

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the Veteran and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim, the evidence VA will obtain on the Veteran's behalf, and the evidence the Veteran is expected to provide. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). VCAA notice requirements apply to all five elements of a service connection claim: (1) veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006). The notice must be provided to the Veteran prior to the initial adjudication of his claim. Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

VA issued VCAA letters in December 2005 and March 2006, prior to the initial unfavorable adjudication in August 2006. The first letter advised the Veteran of what evidence was necessary to substantiate his claims, the evidence VA would obtain and the evidence the Veteran must provide, and the second provided additional notice of how disability rating and effective date are determined. As the letters contained all of the necessary information listed above, the Board finds VA has met its duty to notify.

With respect to the Board hearing, the Court of Appeals for Veterans Claims held in Bryant v. Shinseki, 23 Vet. App. 488 (2010), that 38 C.F.R. 3.103(c)(2) requires that the RO official or VLJ who conducts a hearing fulfill two duties to comply with the above the regulation. These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. Here, the VLJ noted the current appellate issue at the beginning of the hearing, and asked questions to clarify the Veteran's contentions and treatment history. The Veteran demonstrated through his testimony that he had actual knowledge concerning what is required to substantiate his claim. Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2), nor have they identified any prejudice in the conduct of the hearing.

B. Duty to Assist

The duty to assist includes assisting the claimant in the procurement of relevant records. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c). The RO associated the Veteran's service and VA treatment records with the claims file. All identified private treatment records, to include those existing records from Dr. S, Dr. W and Madera Community Hospital, have been obtained and associated with the claims file. No other relevant records have been identified and are outstanding. As such, VA has satisfied its duty to assist with the procurement of relevant records. 

The duty to assist also includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on a claim, as defined by law. See 38 C.F.R. § 3.159(c)(4). In this case, VA obtained a medical opinion concerning hypertension in October 2015. The opinion was adequate because the examiner considered and addressed the Veteran's contentions, reviewed the claims file in conjunction with the examination, and provided a sufficient supporting rationale for the opinion. Based on the foregoing, the Board finds the opinion to be thorough, complete, and a sufficient basis upon which to reach a decision on the Veteran's claim for service connection for hypertension. See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-05 (2008); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). Since VA has obtained all relevant identified records and provided an adequate medical opinion, its duty to assist in this case is satisfied.

II. Service Connection

Generally, to establish service connection a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service." Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service. 38 C.F.R. § 3.303(d). 

Service connection may also be established for a current disability on the basis of a presumption that certain chronic diseases, to include hypertension, manifesting themselves to a certain degree within a certain time after service must have had their onset in service. 38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309(a). For hypertension, the disease must have manifested to a degree of 10 percent or more within one year of service. 38 C.F.R. § 3.307(a)(3).

If there is no manifestation within one year of service, service connection for a recognized chronic disease can still be established through continuity of symptomatology. Walker v. Shinseki, 708 F.3d 1331 (2013); 38 C.F.R. §§ 3.303(b), 3.309. Continuity of symptomatology requires that the chronic disease have manifested in service. 38 C.F.R. § 3.303(b). In-service manifestation means a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings. Id.

Finally, for veterans who served in the Southwest Asia theater of operations during the Persian Gulf War, service connection may also be established for chronic disability that cannot be attributed to a known clinical diagnosis (undiagnosed illness) or for a medically unexplained multisymptom illness (e.g., chronic fatigue syndrome, fibromyalgia, or irritable bowel syndrome). See 38 C.F.R. § 3.317.

A claimant's signs or symptoms need not be shown by medical evidence; however, some objective indications of disability are required. 38 C.F.R. § 3.317(a). Objective indications of chronic disability include both signs, in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification. 38 C.F.R. § 3.317(a)(3). Signs or symptoms that may be manifestations of undiagnosed illness include, but are not limited to, the following: (1) fatigue; (2) signs or symptoms involving skin; (3) headache; (4) muscle pain; (5) joint pain; (6) neurologic signs or symptoms; (7) neuropsychological signs or symptoms; (8) signs or symptoms involving the respiratory system (upper or lower); (9) sleep disturbances; (10) gastrointestinal signs or symptoms; (11) cardiovascular signs or symptoms; (12) abnormal weight loss; and (13) menstrual disorders. 38 C.F.R. § 3.317(b).

VA is required to give due consideration to all pertinent medical and lay evidence in evaluating a claim for disability benefits. 38 U.S.C.A. § 1154(a). Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007). 

Lay evidence cannot be determined to be not credible merely because it is unaccompanied by contemporaneous medical evidence. Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006). However, the lack of contemporaneous medical evidence can be considered and weighed against a Veteran's lay statements. Id. Further, a negative inference may be drawn from the absence of complaints or treatment for an extended period. Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

The Veteran contends he is entitled to service connection for hypertension. The medical evidence of record reflects that the Veteran has been diagnosed with hypertension. As such, a current disability has been shown and the first element of service connection has been met.

Turning to the second element, the preponderance of the evidence is against a finding of an in-service event, injury or disease. The Veteran has stated that his hypertension had its onset in service. Specifically, he has indicated that in 1994 or 1995 while stationed at Fort Drum, he had elevated blood pressure readings. Service treatment records show that the Veteran had an elevated blood pressure level of 118/90, and another undated document notes a blood pressure of 140/90. These records corroborate the Veteran's statements concerning elevated readings in service. As such, the Board finds that an in-service event, injury or disease has been shown and the second element of service connection has been met.

Concerning the third element, the Board finds that the preponderance of the evidence is against a finding that the current hypertension is causally related to the Veteran's active duty service. The Veteran has stated that his hypertension is causally related to the elevated readings noted in service. However, while the Veteran is competent to report persistent lay observable symptoms since service or observed blood pressure readings, he is not competent to provide an opinion linking the current hypertension to the in-service readings, as to do so requires medical expertise. Jandreau, 492 F.3d 1372.

Turning to the medical evidence, VA obtained a medical opinion concerning hypertension in October 2015. The examiner stated that it was less likely than not that the current hypertension was causally related to the notation of an elevated blood pressure in 1994. The examiner noted that the elevated readings were isolated in nature, and that a diagnosis of hypertension requires there to be at least three sufficiently elevated readings on three different days, which was not present in the record. The examiner further noted that the elevated reading resulted in a subsequent blood pressure check, and that all of the results of that blood pressure check were normal. Finally, the examiner noted that a formal diagnosis of hypertension was not noted until 2005, which was well after the Veteran's last period of service. There is no evidence that the examiner was not competent or credible, and as the opinion is supported by a well-reasoned rationale and citations to the evidence of record, the Board finds it is entitled to significant probative weight. Nieves-Rodriguez, 22 Vet. App. 295.

VA and private treatment records are silent for any treatment for or complaints of hypertension or symptoms associated therewith until July 2005. Neither the VA nor private treatment records contain opinions linking the Veteran's current hypertension to two elevated readings noted in service. Records prior to the July 2005 diagnosis reflect blood pressure readings almost exclusively below 160 systolic and 90 diastolic, with the first post-service reading over either mark coming in September 2004.

Based on the evidence of record, the Board finds that the preponderance of the evidence is against a finding that the Veteran's current hypertension is causally related to his active duty service. The objective medical evidence contained in his VA and service treatment records clearly shows that the Veteran's hypertension had its onset in approximately July 2005, with the persistent elevated readings occurring starting in September 2004. The November 1994 blood pressure check was found by the VA examiner to reflect normal readings for VA purposes, and that the lone elevated reading was insufficient to support a diagnosis of hypertension.

Further, the September 2004 treatment record, while noting elevated systolic pressure of 161 at the time, also reflected that April 2004 and October 2003 readings were normal. 38 C.F.R. § 4.104, Diagnostic Code 7101. Finally, the VA examiner definitely stated that the current hypertension was not related to the in-service isolated finding, based on the subsequent normal blood pressure check in service and the lack of diagnosis or supporting blood pressure findings until July 2005. As such, the Board finds that the preponderance of the evidence is against a finding of a medical nexus between the current hypertension and active duty service. As the third element is not met, service connection on a direct basis for hypertension is not warranted. 38 C.F.R. § 3.303.

Turning to the presumption in favor of chronic diseases and continuity of symptomatology, the Veteran is diagnosed with hypertension, which is a recognized chronic disease for VA purposes. 38 C.F.R. § 3.309(a). As such, these theories of entitlement are potentially applicable in this case. Walker v, 708 F.3d 1331; 38 C.F.R. §§ 3.303(b), 3.307, 3.309.

However, the preponderance of the evidence is against a finding of sufficient in-service manifestations to identify the disease entity or manifestation to a compensable degree within one year of the Veteran separation from service. As noted above, the Veteran has stated that he had high blood pressure in service and has had such since. However, while the Veteran did have an elevated diastolic blood pressure reading of 90 on a November 1994 examination, the examiner did not provide a diagnosis of high blood pressure or hypertension on the examination report. The Veteran was referred for a five day blood pressure check spanning from November 14 to November 16, which consistently showed blood pressure below 160 systolic and 90 diastolic. 38 C.F.R. § 4.104, Diagnostic Code 7101. 

Further, as the October 2015 examiner noted, a diagnosis of hypertension for VA purposes requires blood pressure readings on three separate days, of which there is no evidence in the record. Hypertension is also defined for VA purposes as diastolic blood pressure readings predominantly over 90 or systolic pressure readings predominantly over 160. 38 C.F.R. § 4.104, Diagnostic Code 7101 (emphasis added). Here, only two readings from the Veteran's periods of service reflect readings at or above that level, which does not constitute a predominance of his noted readings. Further, these elevated readings were immediately followed by normal readings in the blood pressure check.

Following separation, there is no record of treatment for or complaints of hypertension of its associated symptomatology. The first evidence of blood pressure readings conforming to VA's definition of hypertension were noted in a September 2004 VA treatment record which noted blood pressure of 161/78 and a November 2004 record noting a blood pressure of 184/90. A diagnosis of mild hypertension followed in July 2005. As such, the earliest post-service notation of possible hypertension occurred in September 2004, approximately 10 years after his separation from service. There is no documentation reflecting compensable blood pressure levels within the year following separation. 38 C.F.R. § 4.104, Diagnostic Code 7101.

Based on the foregoing, the preponderance of the evidence is against a finding that hypertension manifested to a sufficient degree in service to identify the disease or to a compensable level within one year of his separation. While the Veteran has reported high blood pressure in service, these statements are outweighed by the objective medical evidence of record which shows a normal five day blood pressure check following the isolated in-service elevated reading and normal blood pressure readings post service until September 2004. As such, service connection for hypertension based on the presumption in favor of chronic diseases or continuity of symptomatology is not warranted in this case. Walker v, 708 F.3d 1331; 38 C.F.R. §§ 3.303(b), 3.307, 3.309.

Finally, the Board notes that the Veteran has qualifying service in Southwest Asia, and is therefore entitled to the presumption in favor of undiagnosed or medically unexplained chronic multisymptom illnesses. 38 C.F.R. § 3.317. However, the Veteran's elevated blood pressure readings have been attributed to a known diagnosis, specifically hypertension. As such, the presumption in favor of undiagnosed illnesses is not applicable in this case. Id.

Although the Veteran has established a current disability and an in-service injury, event or disease, the preponderance of the evidence weighs against a finding that the Veteran's hypertension is causally related to his service, manifested within an applicable presumptive period. Since the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable. See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990); 38 C.F.R. § 3.102. For these reasons, the claim is denied.


ORDER

Entitlement to service connection for hypertension is denied.


REMAND

The duty to assist includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on a claim, as defined by law. See 38 C.F.R. § 3.159(c)(4). Beginning with the claimed gastrointestinal disorder, the Board initially notes that the appeal was re-characterized from the specific disability of "gastroenteritis with diarrhea" to "a gastrointestinal disorder." This alteration, in addition to repeated references to multiple disorders instead of a single disorder in the remand body and directives, constitutes an expansion of the claim to include all currently diagnosed gastrointestinal issues, and therefore the claim is no longer solely one for service connection for gastroenteritis. Clemons v. Shinseki, 23 Vet. App. 1 (2009). As the claim has been expanded, the Board must consider all diagnosed gastrointestinal disabilities.

In this case, there is substantial conflicting medical evidence with respect to both whether the Veteran has a current gastrointestinal disability at all, as well as whether any current disability was caused by service or pre-existed and was permanently aggravated by service. The most recent VA examiner, in both his March 2013 examination report and January 2015 and October 2015 addenda, has indicated that there is no current gastrointestinal disability, instead providing diagnoses by history. However, medical records reflect that the Veteran is taking medication to control stomach acid production, which could be used to treat stomach conditions such as ulcers or gastroesophageal reflux disease, and the Veteran has reported on-going gastrointestinal issues, specifically diarrhea. As such, the Board finds that a new VA gastrointestinal examination is warranted to determine the current gastrointestinal disabilities present, and then to determine whether any diagnosed disabilities are related to service.

Further, the evidence indicates that the Veteran had a gall bladder removal and a gastroenterostomy in between his first period of service from February 1966 to January 1969 and his later periods of service from January 1991 to June 1991, from May 1, 1992 to May 9, 1992, and from October 1994 to February 1995. As such, the Board must clarify whether any currently diagnosed condition is directly related to the first period of service, or is a permanent aggravation of a condition that pre-existed his later periods of service. 

With respect to the skin disability, in the September 2015 remand the Board requested an addendum opinion to, in part, address an April 2011 notation of dermatitis, which constitutes a diagnosis of a skin disability during the current appellate period. While the examiner provided an opinion, he simply stated that no skin disability was present at the time of the examination. However, as there is a diagnosis during the appellate period, an opinion must be obtained addressing whether the notation of dermatitis is related to the in-service notations of a torso rash, regardless of whether the Veteran displays a skin disability at the time of the examination. As such, the Board must remand the claim for a new examination and an opinion addressing the post-service diagnosis of dermatitis.

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA examination with a medical professional of sufficient expertise to determine the nature and etiology of the Veteran's gastrointestinal disability. The electronic claims file must be made available to and reviewed by the examiner, and a note that it was reviewed should be included in the report. All necessary testing, to include imaging studies or an endoscopy, should be conducted and the results recorded in the report. 

After reviewing the claims file, conducting all necessary testing, and examining the Veteran, the examiner should answer the following questions:

a) Does the Veteran have a current gastrointestinal disability or disabilities?

b) Concerning the Veteran's service from January 1991 forward, is it clear and unmistakable that the pre-existing gall bladder removal and / or gastroenterostomy, WAS NOT aggravated (i.e., permanently worsened) beyond the natural progress of the disability by the Veteran's service after January 1991, resulting in any currently diagnosed gastrointestinal disabilities?

Clear and unmistakable evidence means evidence that cannot be misinterpreted and misunderstood, i.e., it is undebatable. Quirin, 22 Vet. App. at 396. Temporary or intermittent flare-ups of a preexisting injury or disease are not sufficient to be considered aggravation.

c) If any currently diagnosed gastrointestinal disability is not found to be an aggravation of a pre-existing gastrointestinal surgery or condition, is at least as likely as not (a fifty percent probability or greater) that the Veteran's gastrointestinal disability is related to any period of active service?

A detailed rationale for the opinion must be provided. Review of the entire claims file is required; however, attention is invited to an October 1994 service treatment record reflecting a diagnosis of a hiatal hernia, and another October 1994 record reflecting a 1981 gall bladder removal and gastroenterotomy, as well as pre-existing peptic ulcers.

If the examiner is unable to offer the requested opinion, it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge. See Jones v. Shinseki, 23 Vet. App. 382 (2010).

The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as against it.

2. Schedule the Veteran for a VA examination with a medical professional of sufficient expertise to determine the nature and etiology of the Veteran's skin disability. The electronic claims file must be reviewed by the examiner, and a note that it was reviewed should be included in the report. After reviewing the claims file and examining the Veteran, the examiner should answer the following question:

Is it at least as likely as not (a fifty percent probability or greater) that the Veteran's skin disability is related to his active duty service?

A detailed rationale for the opinion must be provided. The opinion should address the April 2011 diagnosis of dermatitis regardless of whether an active skin disability is observed on examination.

Review of the entire claims file is required; however, attention is invited to a May 1991 service treatment record showing treatment for a skin disability affecting the torso, a March 2012 private treatment record noting abnormal skin, and a February 2016 private record reflecting an April 2011 diagnosis of dermatitis.

If the examiner is unable to offer the requested opinion, it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge. See Jones v. Shinseki, 23 Vet. App. 382 (2010).

The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as against it.

3. Thereafter, readjudicate the issues on appeal. If the determination remains unfavorable to the Veteran, he and his representative should be furnished a supplemental statement of the case which addresses all evidence associated with the claims file since the last statement of the case. The Veteran and his representative should be afforded the applicable time period in which to respond.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


